Case 1:20-cv-24127-DPG Document 1 Entered on FLSD Docket 10/08/2020 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI-DADE

                                                           Civil Action No.:
 RAPHAEL STEVENSON,

                               Plaintiff,
        vs.                                                COMPLAINT FOR VIOLATIONS OF
                                                           THE FAIR DEBT COLLECTION
 SOLOMON AND SOLOMON, P.C.,                                PRACTICES ACT
                              Defendant.
                                                           DEMAND FOR JURY TRIAL



        Plaintiff Raphael Stevenson (“Plaintiff”) brings this action on an individual basis, and

 asserts claims pursuant to the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

 (“FDCPA”) seeking statutory and other damages against defendant Solomon and Solomon, P.C.,

 (“S&S”), alleging, upon Plaintiff’s personal knowledge, the investigation of counsel, and

 information and belief, as follows:

                                   NATURE OF THE ACTION

        1.      Defendant S&S has been furnishing inaccurate information concerning an alleged

 debt collection account to non-defendant Trans Union, LLC (“TransUnion”), who, in turn,

 reported the information to numerous credit companies and persons.

        2.      Plaintiff disputed the reported debt in writing to TransUnion, which triggered

 TransUnion’s statutory obligation to notify S&S of Plaintiff’s dispute.

        3.      Despite such notice, S&S failed to communicate that the disputed debt was

 disputed, in dereliction of its duties under the FDCPA.




                                                 1
Case 1:20-cv-24127-DPG Document 1 Entered on FLSD Docket 10/08/2020 Page 2 of 5




                                   JURISDICTION AND VENUE

         4.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 and

 pursuant to 15 U.S.C. § 1692 et seq.

         5.       Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391, and, because

 the defendant conducts and continues to conduct a substantial and significant amount of business

 in this District, and a substantial portion of the conduct complained of herein occurred in this

 District, the defendant is subject to personal jurisdiction in this District.

                                               PARTIES

 Plaintiff

         6.       Plaintiff is a resident of Miami-Dade County, Florida and qualifies as a “consumer”

 as defined and protected by FDCPA. See 15 U.S.C. § 1692(a)(3). Plaintiff is an individual, and

 not an entity.

 Defendant

         7.       Defendant S&S is a debt collection agency that uses the mail, telephone, and

 facsimile, and regularly engages in business in this District, the principal purpose of which is to

 attempt to collect debts alleged to be due another. Defendant S&S is a “debt collector” as that

 term is defined under 15 U.S.C. § 1692a(6), and maintains its principle executive office at 1

 Columbia Circle, Albany, New York, 12203.
                                 SUBSTANTIVE ALLEGATIONS

         8.       S&S furnished inaccurate balance information concerning a purported S&S

 collection account to non-defendant TransUnion. TransUnion then sold consumer background

 reports (also known as credit reports) related to Plaintiff containing the inaccurate information to

 numerous credit companies and persons.




                                                    2
Case 1:20-cv-24127-DPG Document 1 Entered on FLSD Docket 10/08/2020 Page 3 of 5




        9.      The purported debt related to the purported S&S collection account was originally

 issued by non-defendant CAPITOL PAYMENT PLAN and was thereafter acquired by S&S.

        10.     The purported debt underlying the disputed collection account arose out of a

 transaction in which money, property, insurance or services, which were the subject of the

 originating transactions, were primarily for personal, family or household purposes, and are “debt”

 as defined by 15 U.S.C. § 1692a(5).

        11.     Plaintiff disputed the reported debt underlying the S&S collection account in

 writing through the channels established by TransUnion for disputing consumer credit

 information. TransUnion, in turn, and as required by statute, notified S&S of Plaintiff’s dispute.

 Nevertheless, S&S continued to report the disputed information without marking the account as

 disputed or updating the account as necessary.

        12.     Plaintiff brings this action to recover, inter alia, statutory damages, pre-judgment

 and post-judgment interest, and reasonable attorneys’ fees and expenses for injuries suffered as a

 result of S&S’s misconduct. S&S’s erroneous reporting of disputed information without marking

 such information as disputed or updating the account as necessary on Plaintiff’s consumer

 background reports continues to affect Plaintiff’s credit worthiness and credit score. As a result

 of S&S’s misconduct, Plaintiff has suffered a decreased credit score, the loss of ability to purchase

 and benefit from credit, and the mental and emotional pain, anguish, humiliation, and

 embarrassment of credit denial.

        13.     Accordingly, Plaintiff is entitled to damages.




                                                  3
Case 1:20-cv-24127-DPG Document 1 Entered on FLSD Docket 10/08/2020 Page 4 of 5




                                      CAUSES OF ACTION

                                              COUNT I

                 Against S&S for Violation of the FDCPA, 15 U.S.C. § 1692(e)

        14.     Plaintiff repeats and realleges the foregoing allegations if set forth in full herein.

        15.     15 U.S.C. § 1692e prohibits a debt collector from using any false, deceptive, or

 misleading representation or means in connection with the collection of any debt.

        16.     Under 15 U.S.C. § 1692e, inter alia:


        A debt collector may not use any false, deceptive, or misleading representation or
        means in connection with the collection of any debt. Without limiting the general
        application of the foregoing, the following conduct is a violation of this section:

                                        *      *       *
        (8)     Communicating or threatening to communicate to any person credit
        information which is known or which should be known to be false, including the
        failure to communicate that a disputed debt is disputed.

 (Emphasis added).

        17.     S&S received notice from TransUnion that Plaintiff disputed the inaccurate account

 balance information reported on the disputed account, as required by statute. See 15 U.S.C.

 §1681i(a)(2). After receiving notice of Plaintiff’s dispute from TransUnion, S&S willfully, or at

 least negligently, failed to mark the disputed account as disputed on Plaintiff’s reports issued by

 TransUnion and continued to communicate the inaccurate information.

        18.     Plaintiff has suffered damages as a result of defendant S&S’s misconduct,

 including, but not limited to, emotional stress, and is entitled to damages.




                                                   4
Case 1:20-cv-24127-DPG Document 1 Entered on FLSD Docket 10/08/2020 Page 5 of 5




                                         PRAYER FOR RELIEF


            WHEREFORE, Plaintiff demands a judgment:

       i.          awarding Plaintiff statutory money damages, actual damages and punitive

 damages, including pre-judgment and post-judgment interest;

      ii.          awarding attorneys’ fees and costs, and other relief; and

     iii.          awarding such other relief as to this Court may seem just and proper.

                                             JURY DEMAND


            Plaintiff demands a trial by jury.




 DATED: October 8, 2020                          COHEN & MIZRAHI LLP
                                                 YOSEF STEINMETZ
                                                 FLORIDA BAR NO. 119968

                                                                 /s/ Yosef Steinmetz
                                                                YOSEF STEINMETZ

                                                 300 Cadman Plaza West, 12th Floor
                                                 Brooklyn, NY 11201
                                                 Telephone: 929/575-4175
                                                 929/575-4195 (fax)
                                                 yosef@cml.legal

                                                 Attorneys for Plaintiff




                                                    5
